              Case 20-30967 Document 88 Filed in TXSB on 02/21/20 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

    In re:                                       §
                                                 §
    Watson Grinding and Manufacturing Co.        §               Case No. 20-30967
                                                 §                  Chapter 11
             Debtor.                             §
                                                 §


                           NOTICE OF APPEARANCE OF COUNSEL


TO THE HONORABLE MARVIN ISGUR
UNITED STATES BANKRUPTCY JUDGE:

             COMES NOW, the following unsecured creditors: Houston Corvette Service, Inc.,

(appointed member to the committee of January 24 Claimants), Stingray Energy, LLC, and Gordon

Andrus, individually.1 The aforementioned claimants designate the undersigned attorneys as their

counsel in this case.




1Plaintiffs in Cause No. 2020-08220, Houston Corvette Service, Inc. et al v. Watson Valve
Services, Inc., et al before the 152nd Judicial District Court of Harris County, Texas.
        Case 20-30967 Document 88 Filed in TXSB on 02/21/20 Page 2 of 2




Dated: February 21, 2020                     Respectfully submitted,

                                              TERRY & THWEATT, P.C.

                                              By: /s/ L. Lee Thweatt
                                                      L. Lee Thweatt
                                                      State Bar No. 24008160
                                                      Joseph D. Terry
                                                      State Bar No. 24013618
                                                      One Greenway Plaza, Suite 100
                                                      Houston, Texas 77046-0102
                                                      Telephone: (713) 600-4710
                                                      Facsimile: (713) 600-4706
                                                      lthweatt@terrythweatt.com
                                                      jterry@terrythweatt.com

                                              KAMINS LAW FIRM, PLLC

                                              By: /s/ Anna Dean Kamins
                                                      Anna Dean Kamins
                                                      State Bar No. 24032003
                                                      2925 Richmond Ave., Suite 1200
                                                      Houston, Texas 77098
                                                      (713)201-4032 Telephone
                                                      (832) 201-9229 Fax
                                                      akamins@kamins-law.com

                                                     COUNSEL FOR HOUSTON
                                                     CORVETTE SERVICE, INC.,
                                                     STINGRAY ENERGY, LLC, AND
                                                     GORDON ANDRUS


                                CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Notice of Appearance of Counsel
has been served by electronic means on all PACER participants on February 21, 2020.

                                              /s/ L. Lee Thweatt
